April 21, 2011 Dreyfus Opportunity Funds - Dreyfus Natural Resources Fund Supplement to Prospectus dated February 1, 2011 The following information supersedes and replaces any contrary information contained in the sections of the fund’s Prospectus entitled “Fund Summary - Portfolio Management” and “ Fund Details - Management”: Robin Wehbe, CFA, CMT, and Elizabeth Slover are the fund’s primary portfolio managers, positions they have held since January 2009 and April 2011, respectively. Mr. Wehbe, the fund’s lead portfolio manager, is a director and equity research analyst at The Boston Company Asset Management, LLC (TBCAM), an affiliate of The Dreyfus Corporation (Dreyfus), where he has been employed since July 2006. Prior to joining TBCAM, he was employed with State Street Global Advisors since 2003. He also has been employed by Dreyfus since January 2009. Ms. Slover is a managing director and the director of TBCAM’s core research team, where she has been employed since June 2005. She also has been employed by Dreyfus since November 2001. April 21, 2011 Dreyfus Opportunity Funds - Dreyfus Natural Resources Fund Supplement to Statement of Additional Information dated February 1, 2011 The following information supersedes and replaces any contrary information contained in the sections of the Fund’s Statement of Additional Information entitled “Management Arrangements – Portfolio Management” and “Management Arrangements – Additional Information About the Portfolio Managers”: Portfolio Management . The Fund’s primary portfolio managers are Robin Webhe and Elizabeth Slover. Mr. Webhe is the lead portfolio manager. Additional Information About the Portfolio Managers . The following table lists the number and types of other accounts advised by the Fund’s primary portfolio managers and assets under management in those accounts as of March 31, 2011: Portfolio Manager Registered Investment Company Accounts Assets Managed Pooled Accounts Assets Managed Other Accounts Assets Managed Elizabeth Slover 6 1.5B 0 N/A 4 233M Robin Wehbe 1 35.6M 0 N/A 2 20.7M None of the accounts are subject to performance-based advisory fees. The dollar range of Fund shares beneficially owned by the Fund’s primary portfolio managers are as follows as of March 31, 2011: Portfolio Manager Dollar Range of Fund Shares Beneficially Owned Elizabeth Slover None Robin Wehbe None
